Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 10/11/2021 the previous rejection of the claims under 35 USC 112 have been withdrawn.
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.
Applicant argues that Womble does not disclose an optical port into a housing defining a hermetically sealed enclosure in which a standard reference material is disposed. And that Womble teaches the calibration material is in a separate assembly for separate utility than the focusing lens 26. 
The examiner respectfully disagrees. As seen in Figure 1 of Womble, the entire apparatus 10 including the Raman spectroscopy probe, an extension or tube 14 which includes the lens 26 and then a cap 50. Womble teaches as seen in Figure 2 and Fig 3C that the tube 14 is threaded and includes the lens 26 and the reference material 76 is located in a threaded cap 70 in Figure 3C. These pieces all assemble together forming a housing with an optical port. The housing is the combination of all of the elements. The optical port is the path in which the light beam travels.
Therefore, Womble teaches an optical port into a housing defining an enclosure in which a standard reference material is disposed. 
The examiner agrees that Womble does not teach hermetically sealing the enclosure. 
However, Buchmann teaches it is known to hermetically seal a reference material to prevent contamination (paragraph 88).
And the previous rejection pointed out that it would have been obvious to a person having ordinary skill in the art at the time of filing to have the standard reference material hermetically sealed for the purposes of preventing contamination.
Therefore, the combination of Buchmann and Womble teaches to hermetically seal the housing which includes the optical port and lens and reference standard for the purposes of preventing unwanted contamination.
Therefore, the previous rejection is upheld and the action is made final.
Any new grounds of rejection are based on the amendments filed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble et al. US Patent No. 6897951 in view of Buchmann et al. 2004/0057038.
Regarding claim 1, Womble teaches a standard reference material interface for a Raman probe (Figures 1 and 3c), comprising: 
a locator including a housing having a first end and a second end (Figure 3C the housing 70 includes a locator which is the opening), the first end including an attachment portion configured to mate with an attachment portion of the Raman probe (Figure 3C, threads 72), the locator defining a central axis, wherein the central axis intersects the first end and the second end (Figure 3C the entire device has a central axis and the locator is the opening) and the second end closed (Figure 3C, 70 is closed; 
a standard reference material disposed within the housing at or near the second end of the housing and enclosing a standard reference material (Figure 3C, 76; col 6, lines 3-14; 76 is at the end of 70); and 
an optical port into the housing disposed between the Raman probe and the standard reference material relative to the central axis, the optical port including one or more lenses optically configured to relay a focal position of the Raman probe into the standard reference material (Figure 2; col 5, lines 37-52; the sampling tube connects to the housing and the calibration cap the sampling tube includes a window which takes the form of a lens 26; Figure 1 shows all of the pieces connected together.).
Womble is silent with respect to the standard reference material and housing are hermetically sealed.
Buchmann teaches it is known to hermetically seal a reference material to prevent contamination (paragraph 88).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the standard reference material and housing hermetically sealed for the purposes of preventing contamination.
Regarding claim 3, Womble teaches wherein the optical port further includes a window (Figure 2; col 5, lines 37-52; the sampling tube connects to the housing and the calibration cap the sampling tube includes a window which takes the form of a lens 26).
Regarding claim 9, Womble teaches wherein the standard reference material includes a reference material enclosure disposed within the housing and enclosing the standard reference material (Figure 3C, reference 76 is in housing 70).
Regarding claim 10, Womble teaches wherein the one or more lenses includes opposing convex lenses optically configured to alternately collimate and focus light to and from the Raman probe and the standard reference material (Figure 1, lenses 17 and 26 and lenses 30 and 26; Figure 2; col 5, lines 40-50 “both the incoming excitation beam and radiation collected form the sample…can propagate through the tube with minimal interaction with the tube walls”; this teaches that the light beam traveling within the tube is collimated. And as seen in Figures 2 and 3C the light beam is focused by lens 26. Therefore, the pair of lenses are convex lenses that alternately collimate and focus the light). 
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble and Buchmann as applied to claim 1 above, and further in view of Hasegawa et al. US Pub. No. 2019/0187058.
Regarding claim 2, Womble and Buchmann are silent with respect to wherein the standard reference material includes a fluorescent glass.
Hasegawa teaches using a fluorescent glass to perform calibration with a high accuracy over a long period of time (paragraph 78).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the standard reference material includes a fluorescent glass for the purposes of performing calibration with a high accuracy over a long period of time (paragraph 78) increasing the longevity of the calibration standard.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble and Buchmann as applied to claim 1 above, and further in view of Nielsen et al. US Pub. No. 2009/0153850.
Regarding claims 4 and 5, Womble and Buchmann are silent with respect to further including a laser absorber positioned within the housing at the second end thereof between the standard reference material and an end wall of the housing and the laser absorber is positioned between the standard reference material and the end wall relative to the central axis.
Nielsen teaches to add a substance that absorbs the excitation light more strongly than the fluorescence light during calibration to increase the accuracy of the calibration process (paragraph 33).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a laser absorber positioned within the housing at the second end thereof between the standard reference material and an end wall of the hermetically sealed standard reference material enclosure and the laser absorber is positioned between the standard reference material and the end wall relative to the central axis for the purposes of increasing the accuracy of the calibration process
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble and Buchmann as applied to claim 1 above, and further in view of Vakhshoori et al. US Pub. No. 2010/0290042.
Regarding claim 6 and 7, Womble and Buchmann are silent with respect to  wherein the hermetically sealed standard reference material enclosure contains a gas and the gas is a noble gas
Vakhshoori teaches to fill a hermetically sealed area with noble gases (paragraph 83).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the hermetically sealed standard reference material enclosure contains a gas and the gas is a noble gas for the purposes of reducing unwanted error due to noise in the calibration standard the use of a noble gas is inert and will not cause unwanted Raman signal increasing the calibration effectiveness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Womble and Buchmann as applied to claim 1 above, and further in view of Van Geen et al. US Pub. No. 2006/007445.
Regarding claim 8, Womble and Buchmann are silent with respect to wherein the hermetically sealed standard reference material enclosure further includes a desiccant disposed within the housing.
Van Geen teaches sealing a desiccant to remove unwanted humidity (paragraph 45).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the hermetically sealed standard reference material enclosure further includes a desiccant for the purposes of reducing unwanted error due to noise in the calibration standard by removing unwanted humidity and noise due to water vapor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877